*309
Judgment reversed.

“ If you should find that the other half of the property was owned by II. D. George at the time whop he separated from his wife, and that afterwards a final verdict of divorcement was rendered, in which an allowance was made, set out and declared for the support of his child, and that this execution is levied for the purpose of enforcing the collection of such support for the child, then it would be your duty to find the north half of the property subject; and if these facts do not appear, you will find that half not subject also.”
J. N. Glenn and A. C. MoCalla, for plaintiffs in error.
George W. Gleaton, contra.